Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 2, 2014                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148233 & (17)                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 148233
                                                                    COA: 316917
                                                                    Wayne CC: 09-012497-FC
  KENNETH EDWARD MAXEY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to amend and add new issues is GRANTED.
  The application for leave to appeal the October 18, 2013 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 2, 2014
         s0429
                                                                               Clerk